Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about March 23, 2004, which denied defendant’s CEL 440.10 motion to vacate a judgment of the same court (William Leibovitz, J.), rendered February 18, 1998, *442convicting him, after a jury trial, of rape in the first degree and sexual abuse in the first degree, unanimously affirmed.
The court properly denied defendant’s motion without a hearing. Defendant offered no evidence that a witness at his trial received any promise or understanding regarding lenient treatment in his unrelated Bronx case. Both the witness and the prosecutor denied the existence of any such understanding or promise, and defendant’s speculative and unsupported assertions did not warrant a hearing (see People v Matthews, 306 AD2d 134, 135 [2003], lv denied 100 NY2d 622 [2003]; People v Ross, 288 AD2d 138, 139 [2001], lv denied 98 NY2d 655 [2002]). We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Mazzarelli, Sullivan, Nardelli and McGuire, JJ.